DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/31/2021. Claims 1-13 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on 04/12/2021.

The application has been amended as follows: 
Please amend Claim 1, line 20 as follows:
transmit the data units to the dynamically allocated same queue.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for allowance:  The prior art of record fails to reasonably teach: a queue mapping component configured to identify at least one data unit characteristic from data units, wherein the at least one data unit characteristic indicates a temporal relationship between the data units; assign data units having a shared at least one data unit characteristic to a same queue of a plurality of data queues; and dynamically allocate the same queue to two or more data storage resources of a plurality of different types of data storage resource based on the temporal relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455


/JULIAN CHANG/
Examiner, Art Unit 2455
                                                                                                                                                                                         /DAVID R LAZARO/Primary Examiner, Art Unit 2455